Citation Nr: 1733818	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, and from November 1981 to May 1985. It was determined in a 1996 Administrative Decision that the period of service between November 3, 1983 and May 25, 1985 was dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. Jurisdiction is now with the St. Paul, Minnesota RO.

The Board notes that the Veteran has perfected his appeal for entitlement to service connection for sleep apnea.  He has requested a video conference hearing in that appeal; accordingly, it will not be discussed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has honorable and dishonorable periods of service. Specifically, by a 1996 Administrative decision, it has been determined that the Veteran's service between November 3, 1983 and May 25, 1985 was dishonorable for VA purposes due to willful and persistent misconduct. His service between April 1980 to August 1980 and November 3, 1981 to November 2, 1983 is honorable for VA purposes.

Here, essentially, the Veteran has claimed several stressors for his PTSD both during his honorable and dishonorable periods of service.

The Veteran has a diagnosis of PTSD in addition to diagnoses of bipolar disorder and depression. His medical records show a history of substance abuse and treatment. He has a verified PTSD stressor concerning a friend of his having been killed in an accident that occurred during a period of service that is considered dishonorable for VA purposes. This was decided in an October 2008 Board decision that was not appealed.

The Veteran has also provided evidence of incidents aboard the USS BRISCOE during his honorable period of service. Here, there is evidence of several incidents during the Veteran's honorable period of service that he contends made him fear for his life and resulted in recurrent nightmares; thereafter, the record contains diagnoses of bipolar disorder, depression, and PTSD. 

On most recent VA examination in May 2017, the examiner found that the Veteran's reported stressor of "going through a squall line" was adequate to support a diagnosis of PTSD. The examiner ultimately found; however, that "from a diagnostic perspective, only limited conclusions can be made at the current time. This is particularly due to evidence of deceptiveness on the part of the veteran, especially with respect to his account of recent substance use. He related that he last used cocaine in [January 2017] despite several notes in the medical records suggesting subsequent use as recently as [April 1, 2017]."

In a June 2017 informal hearing presentation, the Veteran's representative requested that the Veteran be afforded a new VA psychiatric examination as the examiner was not able to differentiate between the Veteran's mental health symptoms and his alcohol and drug usage on most recent examination. The Veteran's representative has asserted that the Veteran is now sober. His representative also requested that the Veteran be afforded an opportunity to submit statements from other shipmates to confirm that he was aboard the USS BRISCOE on April 3, 1982 at 18:36 as they passed through the squall line. The Veteran has also requested more time to collect additional information surrounding the death of a fellow seaman. 

Given that the Veteran has essentially asserted that his record is incomplete and affording him every reasonable doubt, the Board finds that he should be afforded another VA psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.   Ask the Veteran to submit additional information surrounding the death of a fellow seaman in support of his claim.

2.   Once the Veteran has submitted the additional evidence, schedule the Veteran for a VA psychiatric examination. The VA claims folder must be made available to the examiner. 

The examiner is also asked to comment on the Veteran's previous diagnoses of posttraumatic stress disorder, bipolar II disorder, and depression. Specifically, the examiner should comment on whether any of the previously diagnosed psychiatric disorders resolved or were incorrectly diagnosed.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record between November 3, 1981 and November 2, 1983, and found sufficient to produce PTSD by the examiner. 

For psychiatric disorders other than PTSD that have been shown during the appeal period, including those that have since resolved, the examiner is asked to provide an opinion as to whether it is at least as likely as not related to the Veteran's honorable period of military service (April 1980 to August 1980 and from November 3, 1981 to November 2, 1983).

All rendered opinions must be accompanied by a thorough rationale. If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.   After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.

4.   Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim. If the benefit remains denied, supply a supplemental statement of the case to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




